  Case 18-61532          Doc 45       Filed 12/29/20 Entered 12/29/20 16:36:20                    Desc Main
                                        Document     Page 1 of 2




SIGNED THIS 29th day of December, 2020


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF VIRGINIA

IN RE:
John H Poindexter, Jr.                                                                  CHAPTER 13
SS # XXX-XX-7303                                                                        CASE NO. 18-61532


                             AMENDED WAGE DEDUCTION ORDER
                     DIRECTING PAYMENT OF FUNDS TO CHAPTER 13 TRUSTEE
                                (Decrease or Suspend Plan Payments)


___ REDUCTION OF WAGE DEDUCTION
_X_ SUSPENSION OF WAGE DEDUCTION
         The above-named debtor filed a Chapter 13 petition on August 3, 2018 hereupon subjecting all wages and
property of the debtor wheresoever situated, while this case is pending, to the jurisdiction of this Court.

         This Court last entered an Order on February 5, 2020 requiring the debtor’s employer to deduct from the
debtor’s(s)’ wages $347.81 weekly to be paid to the Trustee pursuant to the debtor’s Chapter 13 Plan.

         WHERFORE, the debtor requests that the Order requiring wage deduction be amended immediately. The
debtor understands that should its Order Resolving not be approved by this Court, the debtor will need to address
any default in plan payments that may result from the reduction or suspension of their wage deduction through this
Order.

                                                   ORDERED

That Saunder Brother, Att: Amy Saunder, 2717 Tyebrook Hwy, Piney River, VA 22964, employer of the
debtor, is hereby directed to reduce or suspend the debtor’s Chapter 13 Wage Deduction as follows:
___      REDUCE the amount to be deducted from the debtor’s pay on the FIRST PAY PERIOD following the date
of this Order, by WITHHOLDING AND PAYING to the duly appointed Trustee, HERBERT L. BESKIN,
          TRUSTEE, P. O. BOX 1961, Memphis, TN 38101-1961, (434) 817-9913, the revised sum of ________ or

                                                         1
  Case 18-61532            Doc 45        Filed 12/29/20 Entered 12/29/20 16:36:20                        Desc Main
                                           Document     Page 2 of 2



_X_     SUSPEND PAYMENTS AS SOON AS PRACTICABLE FOLLOWING RECEIPT OF THIS ORDER
AND RESUMING SAID PAYMENT THE FIRST PAY PERIOD FOLLOWING March 01, 2021 in the sum of
$695.62 bi-weekly


         It shall be the responsibility of the debtor, and not the Trustee, to insure that (i) this Wage Order is sent to
the debtor’s employer and implemented. The Trustee shall have no responsibility to (i) monitor or identify
payments incorrectly made by the debtor’s employer to the Trustee, or (ii) refund to the debtor any such incorrectly
sent payments.

         The employer is directed to withhold said sum from the debtor’s wages, after deducting such amount as are
necessary to pay federal and state income tax withholding, social security taxes, pensions, hospitalization, retirement
funds, and union dues, if any, and forward said sum to the Trustee. The sum may be accumulated and remitted
monthly to the Trustee, all pursuant to 11 U.S.C. Section 1325(b).

         Copies of this order are directed to be mailed to the debtor, to counsel for the debtor, to the Trustee, and to
the debtor’s employer.


                                                 **END OF ORDER**



Prepared by:
/s/ Stephen E. Dunn, Esq.
Attorney for the Debtor
Stephen E. Dunn, Esq., VSB No. 26355
Michelle J. Dunn, Esq., VSB No. 90687
Stephen E. Dunn, PLLC
201 Enterprise Dr., Suite A
Forest, Va. 24551
Phone: 434-385-4850
Email: stephen@stephendunn-pllc.com
        michelle@stephendunn-pllc.com

Seen:

/s/ Herbert L. Beskin
Herbert L. Beskin, Chapter 13 Trustee
VSB # 15050
P.O. Box 2103, Charlottesville VA 22902
Tel: (434) 817-9913, ext. 121
E-mail: hbeskin@cvillech13.net




                                                            2
